DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
2.	Claims 1, 9 and 16 are amended. Claims 2, 10, 17 and 25 are cancelled. Claims 1, 3-7, 9-11, 13-17 and 19-20 are pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered. 


Response to Arguments
With regards to applicant’s arguments, filed on 6/15/2022, have been fully considered but they are not persuasive. The applicant asserts, with respect to claims 1, 9, 16 and 24, that the combination of Fujishiro and Horn does not teach or suggest: “receiving, by the terminal, bearer type indication information indicated by a network side, the bearer type indication information carrying a bearer type identifier; determining, by the terminal, the user-plane configuration corresponding to a bearer, according to the bearer type identifier carried in the bearer type indication information and the correspondence between the bearer types and the user-plane configurations”. Examiner respectfully disagrees.
The combination of Fujishiro and Horn, specifically Fujishiro discloses a user terminal that  comprises: a receiver configured to receive information from a master base station, the information for indicating whether a user plane architecture in dual connectivity is an architecture in which a SCG (Secondary Cell Group) bearer is used or an architecture in which a split bearer is used. The used bearer is identified whether it is an SCG bearer or a split bearer. Therefore, the bearer is identified by its type and the identification of the bearer is received by the user terminal. (See Fujishiro; Par. [8]-[9]) Fujishiro discloses, as illustrated in FIGS. 5A and 5B, different bearer options can be configured within the different user-plane architecture. U-plane connectivity depends on the bearer option configured, including SCG bearers and Split bearers. Two user plane architectures are determined by the UE, and are disclosed in Fujishiro: In the first user plane architecture, as illustrated in Fig. 5A, a first data path [EPS bearer#1: the solid line] goes via the MeNB 200A. The first data path goes via an S-GW 300A and the MeNB 200A. On the other hand, a second data path [EPS bearer#2: the dotted line] goes via the SeNB 200B without going via the MeNB 200A. The second data path goes via an S-GW 300A and the SeNB 200B. The data path relating to the first user plane architecture may be often referred to as SCG bearer type [Therefore, the SCG bearer type is associated with one user plan architecture only; Solid Line in Fig. 5A or 5B].

While the second user plane architecture, as illustrated in FIG. 5B, the second data path [EPS bearer#2: the dotted line] branches in the MeNB 200A. One branched path goes via the SeNB 200B. The other branched path does not go via the SeNB 200B. The data path relating to the second user plane architecture may be often referred to as split bearer type. [Therefore, the split bearer type is associated with one user plan architecture only; dotted Line in Fig. 5A or 5B] 

User plane architectures are interpreted to be user plane configurations, because architectures are determined based on the bearer type, which is either a secondary cell group (SCG) bearer or a split bearer. Bearer type is one of the parameters determining the user plane configuration. Therefore, user plane architectures are mapped to the claimed user plane configurations (See Fujishiro; Par. [77]-[78] and Fig. 5A & 5B)

On the other hand, Horn teaches, as illustrated in Fig. 9, an RRC Connection Reconfiguration message 920 from the eNodeB 905 to the UE 915. The RRC Connection Reconfiguration message 920 may instruct the UE 915 to set up or modify radio bearers for serving EPS bearer data. The RRC Connection Reconfiguration message 920 may be adapted to enable the eNodeB 905 to configure the radio bearers of the UE 915 to be served as either WWAN (e.g., LTE network) only, WLAN only, or RLC aggregation of WWAN and WLAN. The RRC Connection Reconfiguration message 920 may be further adapted to provide a mapping of the WWAN QoS parameters; such as a logical channel priority associated with the QCI of the EPS bearer of the radio bearer to a WLAN AC class or other type of WLAN QoS parameters. The UE 915 may reconfigure the routing of that radio bearer to LTE only, WLAN only, or a LTE-WLAN split in accordance with the bearer-Type information element 1045 (See Fig. 10). In addition, for radio bearers reconfigured to route traffic over WLAN, the UE 915 may set the WLAN QoS parameters for transmitting traffic of that bearer over WLAN to the WLAN AC. (See Horn; Par. [113]-[114], [121]-[122] and Fig. 9)
	Further, the applicant asserts that the combination of Fujishiro, Horn and Wen does not teach or suggest: “wherein the user-plane configurations comprise a user-plane function configuration and/or a user plane parameter configuration; or the user-plane configurations comprise function division manners for a user-plane function divided between a centralized processing node and a distributed processing node”. Examiner respectfully disagrees.

	The combination of Fujishiro, Horn and Wen, specifically Wen discloses that a macro cell is responsible for configuring the configuration parameters for relevant protocol layers of the data radio bearers (DRBs) transmitted on it and the small cell is responsible for configuring the configuration parameters for the relevant protocol layers of the DRBs transmitted on it. The radio resource configuration covers a corresponding configuration of the PDCP, RLC, MAC and physical layers. (See Wen; Par. [142]-[143] and Fig. 3) Wen, further discloses that the user plane protocol stack established at the macro base station comprises a PDCP layer, RLC layer, MAC layer and physical layer for bearing the split second bearer branch, and a maser RLC layer that constitutes a master-slave mode with the RLC layer established for the first bearer branch in the small base station and the PDCP layer for the first bearer branch. The configuration information of the master RLC layer for the first bearer branch is based on the master-slave RLC function. Therefore, the user plane configurations of the PDCP layer are determined according information related to the master-slave RLC functions. (See Wen; Par. [182] and Fig. 2D & 4)

Therefore, and for the reasons set above, the combination of Fujishiro, Horn and Wen teaches the claimed invention.  The rejection of claims 1, 3-7, 9-11, 13-17 and 19-20 is sustained.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 3-4, 6, 9, 11-12, 14, 16, 18-19, 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al (US. Pub. No. 2016/0212790 A1) in view of Horn et al.  (US. Pub. No. 2016/0003435 A1) and further in view of Wen (US. Pub. No. 2015/0174281 A1).
Regarding claim 1, Fujishiro discloses a method for data transmission (See Abstract), comprising: 
determining, by a terminal (See Fig. 2; UE 100), a correspondence between bearer types and user-plane configurations (See Par. [30]-[33] of Fujishiro for a reference to  obtaining the capability information from the terminal. A bearer of SCG type, MCG type or a split type is configured for the terminal. The capability information includes the user plane architectures (configurations) which the terminal supports corresponding to each bearer type);
receiving, by the terminal, bearer type indication information indicated by a network side, the bearer type indication information carrying a bearer type identifier (See Par. [33], [77] and Fig. 5A & 5B of Fujishiro for a reference to the terminal is configured with the bearer type identifier; either EPS bearer #1 if the bearer type is MCG bearer, or EPS bearer #2 if the bearer type is SCG or split bearer);
determining the user-plane configuration corresponding to a bearer, according to the bearer type identifier carried in the bearer type indication information (See Par. [77]-[80] and Fig. 5A & 5B of Fujishiro for a reference to that different user plan architectures (configurations) can be determined based on the corresponding bearer option (Type). EPS bearer #1 identifier is associated with MCG bearer type , and EPS bearer #2 identifier is associated with the SCG or split bearer types) and the correspondence between the bearer types and the user-plane configurations (See Par. [77]-[83] and Fig. 5A, 5B, 6A & 6B of Fujishiro for a reference to that if EPS bearer #1 is configured, then the user plane architecture is determined to be UP 1A (represented by solid line in Fig. 5A). If EPS bearer #2 is configured, then the user plane architecture is determined to be UP 3C (represented by dotted line in Fig. 5A). Dual connectivity is determined if the configured EPS bearer #2 is of split type (represented by dotted line in Fig. 5b)); and 
performing, by the terminal, data transmission according to the determined user-plane configuration (See Par. [76]-[78] and Fig. 5A, 5B of Fujishiro for a reference to that according to the determined user plane architecture, the UE establishes a radio bearer used for reception and transmission of user data with either a path that goes via the Men (Master Node) or a path that goes via the SeNB (Slave node) only or via both).
Fujishiro does not explicitly disclose determining the user plane configurations is performed by the terminal; wherein the user-plane configuration corresponding to the bearer type comprises one or more configurations of: header compression, encryption, integrity protection, segmentation, concatenation. Automatic Repeat Request (ARQ), Hybrid Automatic Repeat Request (HARQ), multiplexing, a Quality of Service (QoS) parameter, a scheduling manner, a modulation manner, an encoding manner, and a multiple access manner, wherein the user-plane configurations comprise a user-plane function configuration and/or a user plane parameter configuration; or the user-plane configurations comprise function division manners for a user-plane function divided between a centralized processing node and a distributed processing node.
However, Horn discloses determining the user plane configurations is performed by the terminal (See Par. [62], [83], [121]-[122] of Horn for a reference to the UE reconfigure the routing configurations based on the established bearer type); wherein the user-plane configuration corresponding to the bearer type comprises one or more configurations of: header compression, encryption, integrity protection, segmentation, concatenation. Automatic Repeat Request (ARQ), Hybrid Automatic Repeat Request (HARQ), multiplexing, a Quality of Service (QoS) parameter, a scheduling manner, a modulation manner, an encoding manner, and a multiple access manner (See Par. [113]-[114], [121]-[122] of Horn for a reference to the eNodeB 905 to configure the radio bearers of the UE 915 to be served as either WWAN only, WLAN only, or RLC aggregation of WWAN and WLAN. The RRC message provides a mapping of the WWAN QoS parameter(s), including a logical channel priority associated with the QCI of the EPS radio bearer to a WLAN AC class or other type of WLAN QoS parameters [Quality of service parameters is selected and cited here]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Horn and Fujishiro. The motivation for combination would be to improve the system’s performance by improving the traffic flow, overall bandwidth and resource utilization, when applying the adjustment in the QoS mapping.   (Horn; Par. [109])
the combination of Fujishiro and Horn does not explicitly disclose wherein the user-plane configurations comprise a user-plane function configuration and/or a user plane parameter configuration; or the user-plane configurations comprise function division manners for a user-plane function divided between a centralized processing node and a distributed processing node.
However, Wen discloses wherein the user-plane configurations comprise a user-plane function configuration (See Par. [182] of Wen for a reference to the user plane configurations of the PDCP layer are determined according information related to the master-slave RLC functions) and/or a user plane parameter configuration (See Par. [142]-[143] of Wen for a reference to the QoS parameters are included in the determined user plane configurations).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wen, Horn and Fujishiro. The motivation for combination would be to improve the system’s performance by efficiently establishing the data bearer to provide communication services having higher rate and throughput and enable the small base station to provide better data offloading service.   (Wen; Par. [53])

Regarding claim 3, the combination of Fujishiro and Horn does not explicitly disclose wherein the user-plane configuration corresponding to the bearer type is a configuration for a basic function and/or a basic parameter of a user plane, or the user-plane configuration corresponding to the bearer type is a set of configurations for the basic functions and/or the basic parameters of the user plane.
However, Wen discloses wherein the user-plane configuration corresponding to the bearer type is a set of configurations for the basic functions (See Par. [182] of Wen for a reference to the user plane configurations of the PDCP layer are determined according information related to the master-slave RLC functions) and/or the basic parameters of the user plane (See Par. [142]-[143] of Wen for a reference to the QoS parameters are included in the determined user plane configurations).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wen, Horn and Fujishiro. The motivation for combination would be to improve the system’s performance by efficiently establishing the data bearer to provide communication services having higher rate and throughput and enable the small base station to provide better data offloading service.   (Wen; Par. [53])

Regarding claim 4, the combination of Fujishiro, Horn and Wen, specifically Fujishiro discloses wherein the determining, by the terminal, the correspondence between bearer types and the user-plane configurations comprises:
determining, by the terminal, the correspondence between the bearer type of the bearer and the user-plane configuration according to at least one of a service type corresponding to the bearer or a network deployment corresponding to the bearer, or wherein the determining, by the terminal, the correspondence between bearer types and the user-plane configurations comprises: determining, by the terminal, the correspondence between the bearer types and the user-plane configurations based on ore-configuration information:, or
obtaining, by the terminal, the correspondence between the bearer types and the user-plane configurations in a network notification manner (See Par. [30]-[33] of Fujishiro for a reference to  the terminal receives an RRC connection reestablishment message from the network side, including information of the user plane architectures that are supported based on the bearer type (either SCG, MCG or split)).

Regarding claim 6, the combination of Fujishiro, Horn and Wen, specifically Fujishiro discloses wherein the determining, by the terminal, the correspondence between the bearer types and the user-plane configurations based on the pre-configuration information comprises: determining, by the terminal, the correspondence between the bearer types corresponding to a terminal capability and the user-plane configurations based on the pre-configuration information, or
wherein the obtaining, by the terminal the correspondence between the bearer types and the user-plane configurations in the network notification manner comprises:
reporting, by the terminal, a terminal capability  (See Par. [30] of Fujishiro for a reference to the controller of the network device (Macro BS) obtains the capability information from the terminal) : and
obtaining, by the terminal, the correspondence between the bearer types corresponding to the terminal capability and the user-plane configurations in the network notification manner (See Par. [31]-[33] of Fujishiro for a reference to a bearer of SCG type, MCG type or a split type is configured for the terminal. The capability information includes the user plane architectures (configurations) which the terminal supports corresponding to each bearer type).

Regarding claim 9, Fujishiro discloses a method for data transmission (See Abstract), comprising:
determining, by a network side device (See Fig. 3; eNB 200), a correspondence between bearer types and user-plane configurations (See Par. [30]-[33] of Fujishiro for a reference to  a bearer of SCG type, MCG type or a split type is configured for the terminal by the eNB. Based on the  capability information of the terminal,  the eNB determines the user plane architectures (configurations) which the terminal supports corresponding to each bearer type);
configuring, by the network side device, the bearer type corresponding to a bearer (See Par. [29] of Fujishiro for a reference to the master eNB configures the terminal with a bearer of a certain type (either SCG, MCG or Split));
sending, by the network side device, bearer type indication information, wherein a bearer type identity is carried in the bearer type indication information (See Par. [33], [77] and Fig. 5A & 5B of Fujishiro for a reference to the terminal is configured, by the master eNB, with the bearer type identifier; either EPS bearer #1 if the bearer type is MCG bearer, or EPS bearer #2 if the bearer type is SCG or split bearer);
determining, by the network side device, the user-plane configuration corresponding to the bearer, according to the bearer type identity (See Par. [77]-[80] and Fig. 5A & 5B of Fujishiro for a reference to that different user plan architectures (configurations) can be determined based on the corresponding bearer option (Type). EPS bearer #1 identifier is associated with MCG bearer type , and EPS bearer #2 identifier is associated with the SCG or split bearer types) and the correspondence between the bearer types and the user-plane configurations (See Par. [77]-[83] and Fig. 5A, 5B, 6A & 6B of Fujishiro for a reference to that if EPS bearer #1 is configured, then the user plane architecture is determined to be UP 1A (represented by solid line in Fig. 5A). If EPS bearer #2 is configured, then the user plane architecture is determined to be UP 3C (represented by dotted line in Fig. 5A). Dual connectivity is determined if the configured EPS bearer #2 is of split type (represented by dotted line in Fig. 5b)); and
performing, by the network side device, data transmission according to the determined user-plane configuration (See Par. [76]-[78] and Fig. 5A, 5B of Fujishiro for a reference to that according to the determined user plane architecture, the UE establishes a radio bearer used for reception and transmission of user data with either a path that goes via the MeNB (Master Node) or a path that goes via the SeNB (Slave node) only or via both).
Fujishiro does not explicitly disclose wherein the user-plane configuration corresponding to the bearer type comprises one or more configurations of: header compression, encryption, integrity protection, segmentation, concatenation. Automatic Repeat Request (ARQ), Hybrid Automatic Repeat Request (HARQ), multiplexing, a Quality of Service (QoS) parameter, a scheduling manner, a modulation manner, an encoding manner, and a multiple access manner, wherein the user-plane configurations comprise a user-plane function configuration and/or a user plane parameter configuration; or the user-plane configurations comprise function division manners for a user-plane function divided between a centralized processing node and a distributed processing node.
However, Horn discloses wherein the user-plane configuration corresponding to the bearer type comprises one or more configurations of: header compression, encryption, integrity protection, segmentation, concatenation. Automatic Repeat Request (ARQ), Hybrid Automatic Repeat Request (HARQ), multiplexing, a Quality of Service (QoS) parameter, a scheduling manner, a modulation manner, an encoding manner, and a multiple access manner (See Par. [113]-[114], [121]-[122] of Horn for a reference to the eNodeB 905 to configure the radio bearers of the UE 915 to be served as either WWAN only, WLAN only, or RLC aggregation of WWAN and WLAN. The RRC message provides a mapping of the WWAN QoS parameter(s), including a logical channel priority associated with the QCI of the EPS radio bearer to a WLAN AC class or other type of WLAN QoS parameters [Quality of service parameters is selected and cited here]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Horn and Fujishiro. The motivation for combination would be to improve the system’s performance by improving the traffic flow, overall bandwidth and resource utilization, when applying the adjustment in the QoS mapping.   (Horn; Par. [109])
the combination of Fujishiro and Horn does not explicitly disclose wherein the user-plane configurations comprise a user-plane function configuration and/or a user plane parameter configuration; or the user-plane configurations comprise function division manners for a user-plane function divided between a centralized processing node and a distributed processing node.
However, Wen discloses wherein the user-plane configurations comprise a user-plane function configuration (See Par. [182] of Wen for a reference to the user plane configurations of the PDCP layer are determined according information related to the master-slave RLC functions) and/or a user plane parameter configuration (See Par. [142]-[143] of Wen for a reference to the QoS parameters are included in the determined user plane configurations).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wen, Horn and Fujishiro. The motivation for combination would be to improve the system’s performance by efficiently establishing the data bearer to provide communication services having higher rate and throughput and enable the small base station to provide better data offloading service.   (Wen; Par. [53])

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a device for data transmission (See Fig. 2; UE 100), comprising a processor (See Fig. 2; Processor 160), a memory (See Fig. 2; Memory 150) and a transceiver (See Fig. 2; Transceiver 110).

Regarding claim 18, the combination of Fujishiro and Horn does not explicitly disclose wherein the user-plane configuration corresponding to the bearer type is a configuration for a basic function and/or a basic parameter of a user plane, or the user-plane configuration corresponding to the bearer type is a set of configurations for the basic functions and/or the basic parameters of the user plane,
However, Wen discloses wherein the user-plane configuration corresponding to the bearer type is a set of configurations for the basic functions (See Par. [182] of Wen for a reference to the user plane configurations of the PDCP layer are determined according information related to the master-slave RLC functions) and/or the basic parameters of the user plane (See Par. [142]-[143] of Wen for a reference to the QoS parameters are included in the determined user plane configurations).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wen, Horn and Fujishiro. The motivation for combination would be to improve the system’s performance by efficiently establishing the data bearer to provide communication services having higher rate and throughput and enable the small base station to provide better data offloading service.   (Wen; Par. [53])

Regarding claim 19, the combination of Fujishiro, Horn and Wen, specifically Fujishiro discloses the processor is further configured to determine the correspondence between the bearer type of the bearer and the user-plane configuration according to at least one of a service type corresponding to the bearer or a network deployment corresponding to the bearer, or
wherein the processor is further configured to: determine the correspondence between the bearer types and the user-plane configurations based on pre-configuration information, or obtain the correspondence between the bearer types and, the user-plane configurations in a network notification manner (See Par. [30]-[33] of Fujishiro for a reference to  the terminal receives an RRC connection reestablishment message from the network side, including information of the user plane architectures that are supported based on the bearer type (either SCG, MCG or split)),
wherein the processor, is further configured to determine the correspondence between the bearer types corresponding to a terminal capability and the user-plane configurations based on the pre-configuration information, or 
the processor is further configured to report a terminal capability (See Par. [30] of Fujishiro for a reference to the controller of the network device (Macro BS) obtains the capability information from the terminal), and obtain the correspondence between the bearer types corresponding to the terminal capability and the user-plane configurations in the network notification manner (See Par. [31]-[33] of Fujishiro for a reference to a bearer of SCG type, MCG type or a split type is configured for the terminal. The capability information includes the user plane architectures (configurations) which the terminal supports corresponding to each bearer type).

Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9, including a device for data transmission (See Fig. 3; eNB 200), comprising a processor (See Fig. 3; Processor 240), a memory (See Fig. 3; Memory 230) and a transceiver (See Fig. 3; Transceiver 210).

Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 18.

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 19.


6.	Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al in view of Horn in view of Wen et al. and further in view of Su et al.  (US. Pub. No. 2012/0082110 A1).
Regarding claim 33, the combination of Fujishiro, Horn and Wen does not explicitly disclose wherein the bearer type is associated with a type of a service supported by the terminal.
However, Su discloses wherein the bearer type is associated with a type of a service supported by the terminal (See Par. [71]-[72], [136] and Fig. 2 of Su for a reference to the terminal carries out bearer mapping according to the service type identifier).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Su, Wen, Horn and Fujishiro. The motivation for combination would be to improve the system’s performance by simplifying the complexity of the protocol processing and improving the speed of cyclic redundancy check process when the bearer is mapped to the service type.   (Su; Par. [70]-[71])

7.	Claim 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al  in view of Horn et al. in view of Wen et al.in view of Su et al. and further in view of Adjakple et al. (US. Pub. No. 2017/0311290 A1).

Regarding claim 34, the combination of Fujishiro, Horn, Wen and Su does not explicitly disclose wherein the type of a service comprises: eMBB (enhanced Mobile Broadband) service, mMTC (massive Machine Type Communications) service, and URLLC (Ultra-Reliable and Low Latency Communications) service.

However, Adjakple discloses the type of a service comprises: eMBB (enhanced Mobile Broadband) service, mMTC (massive Machine Type Communications) service, and URLLC (Ultra-Reliable and Low Latency Communications) service (See Par. [85]-[86], [92]-[93] of Adjakple for a reference to the type of service includes eMBB, mMTC and URLLC).

Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Adjakple, Su, Wen, Horn and Fujishiro. The motivation for combination would be to improve the system’s performance by providing a plurality of services according to each bearer type.   (Adjakple; Par. [140])



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mondal et al. (US. Pub. No. 2016/0142931 A1) discloses automated measurement and analysis of end-to-end performance of Voice over Long Term Evolution (VoLTE) service.
Zhao et al. (US. Pub. no. 2016/0095008 A1) discloses a method for selecting, by a user equipment, at least one to-be-connected cell from the neighboring cells according to the connection indication information and measurement results. 
Rasanen (US. Pub. no. 2012/0239771 A1) discloses a method for establishing a binding between a plurality of separate sessions.






9.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413   
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413